Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 5, 2022. 

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) the alternative method step is a preparative regimen that comprises at least one immunosuppressant, as recited in Claim 211; 
ii) the alternative cancer to be treated is gastrointestinal cancer, as recited in Claim 213; and
iii) the alternative neoantigen that is to be specifically bound by the TCR of the genetically modified T cells that corresponds to the above-elected alternative cancer that is to be treated is ERBB2IP, as recited in Claim 219.

Amendments
           Applicant's amendments, filed December 5, 2022, is acknowledged. Applicant has cancelled Claims 1-206, 209-210, 212, and 226, withdrawn Claims 218 and 220, and amended Claims 207, 213-214, and 221.
	Claims 207-208, 211, 213-225, and 227 are pending.
Claims 218 and 220 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 207-208, 211, 213-217, 219, 221-225, and 227 are under consideration. 

Priority
This application is a continuation of application 15/947,688 filed on April 6, 2018, which is a continuation of PCT/US17/57228 filed on October 18, 2017. Applicant’s claim for the benefit of a prior-filed application provisional applications 62/452,244 filed on January 30, 2017 and 62/409,651 filed on October 18, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on December 5, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Terminal Disclaimer
1. 	The terminal disclaimer filed on July 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,406,177 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112
2. 	The prior rejection of Claims 207-208, 211, 213-217, 219, and 221-227 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s cancellation of the parenthetical (CIS-1), which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	The prior rejection of Claims 207-208, 211, 213-215, 221-223, 225, and 227 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmer et al (WO 12/078540; of record in IDS) in view of GenBank NG_023194.1 (November 8, 2014; of record), Schumann et al (PNAS 112:10437-10442, 2015; available online July 27, 2015; of record), Morgan et al (Human Gene Therapy 23: 1043-1053, 2012), Dudley et al (J. Clin. Oncol. 23(10):2346-2357, 2005; of record in IDS), Jiang et al (DNA Seq. 11:149-154, 2000; of record in IDS), and Yang et al (Nature Immunology 14(7): 732-740, 2013; of record in IDS) is withdrawn in light of Applicant’s amendment to independent Claim 207 to incorporate limitations of prior Claim 226. 

4. 	Claims 207-208, 211, 213-215, 221-223, 225, and 227 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmer et al (WO 12/078540; of record in IDS) in view of GenBank NG_023194.1 (November 8, 2014; of record), Schumann et al (PNAS 112:10437-10442, 2015; available online July 27, 2015; of record), Jiang et al (DNA Seq. 11:149-154, 2000; of record in IDS),  Yang et al (Nature Immunology 14(7): 732-740, 2013; of record in IDS), Montague et al (Nucleic Acids Res. 42(Web Server issue): W401-407:.doi:10.1093/nar/gku410, May 26, 2014; abstract only; of record), ChopChop (http://chopchop.cbu.uib.no/results/1622817323432.4438/; last visited June 4, 2021; of record),  Morgan et al (Human Gene Therapy 23: 1043-1053, 2012; of record), and Dudley et al (J. Clin. Oncol. 23(10):2346-2357, 2005; of record in IDS).
Determining the scope and contents of the prior art.
With respect to Claim 207, Palmer et al is considered relevant prior art for having disclosed a method of treating cancer [0013, 99] in a human subject [0109], the method comprising the steps of: 
i) obtaining T cells from a [mouse] subject [0111], wherein the genome of said T cells had already been genomically modified to comprise the CISH knockout mutation; and 
ii) expanding said thus-obtained T cells ex vivo, per stimulation with art-recognized ligands that stimulate T cell expansion [0111]; and
iii) administering the thus-expanded, tumor antigen-reactive T cells comprising the CISH knockout mutation to a cancer subject [0112].
Palmer et al disclosed the T cells are specific for tumor antigens [0050], and thus it is axiomatic that in order to know that the TCR binds to or recognizes the cancer antigen, said antigen must be identified. 
Palmer et al disclosed an embodiment wherein the CISH gene to be modified is a human CISH gene [0045], and wherein the host cell to be modified may be directly isolated from an organism, e.g. a human, and wherein said host cell is a human T cell [0083-84], and thus it is axiomatic that in order to make the corresponding knockout in a human subject’s CISH gene, one must perform the step of introducing a genomic disruption into said human T cells.
Palmer et al disclosed administering to said human subject a population of human T cells [0084] that express a T cell receptor (TCR) that specifically binds to a tumor antigen ([0050], “the TCR can specifically bind to…a cancer antigen”; [0117] tumor-specific TCRalpha transgene), and comprise a genomic disruption of a CISH protein encoded by said CISH gene, as demonstrated via a proof-of-principle working example using murine T cells whose genomes comprised a disruption of the CISH gene, to wit, CISH gene knockouts [0014, 117]. 
Palmer et al disclosed the T cells lack or have suppressed expression of a CISH protein [0041] encoded by the T cell, whereby the inhibition of CISH may be at the DNA level [0045], e.g. a proof-of-principle working example using T cells whose genomes comprised a disruption of the CISH gene, to wit, CISH gene knockouts [0014, 117].
Palmer et al disclosed that inhibition or inactivation of the CISH advantageously increases production of effector cytokines, increases T cell proliferation, persistence, survival, and cytolytic activity, decreases T cell apoptosis, and/or decreases tumor size in vivo [0099]. 
Palmer et al disclosed wherein said plurality of T cells are autologous [0105] to said human subject [0109].

	Concept 1: using the CRISPR/Cas system to induce genomic disruption of the CISH gene
Palmer et al disclosed RNAi agents directed to the CIS-1 coding sequences and/or 3’UTR [0046]. While Palmer et al disclosed making a CISH (syn. CIS-1, [0041]) knockout mouse (Example 1), Palmer et al do not disclose the structural nature of said knockout construct.
Palmer et al do not disclose ipsis verbis the step of introducing a genomic disruption to a thus-obtained and expanded population of human T cells; however, those of ordinary skill in the art would immediately recognize that in order to introduce a genomic disruption of the CISH gene into the human T cells, e.g. to recapitulate a sufficiently similar genomic disruption to the murine CISH knockout working embodiment of Palmer et al, one must necessarily introduce the genomic disruption to either the autologous T cells thus-obtained from the human subject or to the thus-expanded autologous T cells obtained from the human subject.
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 
Furthermore, prior to the effective filing date of the instantly claimed invention, GenBank NG_023194.1 is considered relevant prior art for having taught the nucleotide sequence of the human CISH gene. 
Schumann et al is considered relevant prior art for having taught methods for engineering primary human T cells for immunotherapy by using RNA-guided Cas nuclease systems (Title; Abstract, “we report efficient genome engineering in human CD4+ T cells using Cas9:single-guide RNA ribonucleoproteins”). Schumann et al taught that while there has been marked success in engineering T cells to recognize and kill tumor malignancies, additional genetic modifications appear necessary for tumor immunotherapy, whereby deletion of genes that encode immune checkpoints could prove useful for these efforts (Introduction, col. 1). 

Neither Palmer et al nor Schumann et al teach/disclose wherein said genomic disruption in the CISH gene is in exon 2 or exon 3 of said CISH gene, more specifically, wherein the CISH gene target site is in exon 3, e.g. SEQ ID NO:77. 
SEQ ID NO: 77 gggttccattacggccagcg
 However, prior to the effective filing date of the instantly claimed invention, Jiang et al is considered relevant prior art for having taught that most, if not all (depending upon the splice variant) of the CISH amino acids are encoded by exons 2 and 3 of the CIS-1 gene (Figure 1). GenBank NG_023194.1 teaches that exon 2 encodes about 73 amino acids and exon 3 encodes about 178 amino acids. Exon 1, if used, encodes about 23 amino acids). 
	Yang et al is considered relevant prior art for having taught a CISH (syn. CIS-1; pg 732, col. 2) knockout mouse that removes exons 2 and 3 (pg 733, col. 2; Supplementary Figure 2). 
Montague et al is considered relevant prior art for having taught the existence of web-based tools for the ordinary artisan to design CRISPR/Cas9 target sites for their gene of interest, e.g. the CHOPCHOP tool. 
SEQ ID NO:77 is at the 5’ region of Exon 3 (GenBank NG_023194).
Jiang et al evidence that Exon 3 encodes the largest region of CISH protein (Figure 1B).
CHOPCHOP online tool evidences a target site that is 100% identical to instantly recited SEQ ID NO:77 (rank order #6). 

Concept 2: T cell therapy directed to cancers expressing neoantigens
Palmer et al do not disclose ipsis verbis that the identified tumor antigens are “neoantigens”. 
However, prior to the effective filing date of the instantly claimed invention, Morgan et al is considered relevant prior art for having taught a method of treating a neoantigen-expressing cancer in a human subject, the method comprising the step of identifying tumor-specific neoantigens expressed specifically in tumor cells, as being “an ideal target for immunotherapy”, and generating CAR-T cells directed to said tumor neoantigens, as they do not recognize wildtype EGFR antigens (nor any normal human cell tested) (Abstract). Morgan et al taught that the CAR-T cells are expanded in vitro to thereby produce an expanded population of T cells (e.g. pg 1045, col. 1, “cells were allowed to expand”). Morgan et al taught the T cells engineered with the CAR are to be autologous to the human patient in need of treatment (pg 1051, col. 2, “human gene therapy trial to treat recurrent glioblastoma using infusions of autologous T cells engineered with the….CAR”).

	Concept 3: T cell therapy in combination with an immunosuppressant
Neither Palmer et al, Schumann et al, nor Morgan et al teach/disclose the method of treating cancer in the human subject further comprises the step of administering to said human subject a preparative regimen that comprises at least one immunosuppressant. 
However, prior to the effective filing date of the instantly claimed invention, Dudley et al is considered relevant prior art for having taught a method of treating cancer in a human subject, the method comprising the step of administering to said human subject a population of T cells that express a T cell receptor (TCR) that specifically binds to a neoantigen, to wit, a tumor antigen (Abstract).
Dudley et al taught the method comprises the steps of:
a) obtaining a population of T cells from the subject (syn. autologous; pg 3, Patient Materials, “TIL cultures for treatment were generated…”); and 
b) expanding ex vivo at least a portion of said thus-obtained population of T cells to thereby produce an expanded population of T cells (pg 3, Patient Materials, “[A]ctive TIL culture were expanded to treatment levels…”); and 
c) administering at least a portion of said expanded population of T cells to said human subject (pg 3, Patient Materials, “[T]he rapidly expanded cultures were…infused into the patient”).
Dudley et al taught the T cells are autologous (Abstract, “autologous tumor reactive lymphocytes”).
Dudley et al taught the method comprises the step of administering to said human subject a preparative regiment that comprises at least one immunosuppressant, e.g. cyclophosphamide and fludarabine, wherein said preparative regimen comprises at least two immunosuppressants administered to said human subject simultaneously or sequentially (Abstract, “[O]n the day following the final dose of fludarabine, all patients received cell infusion with autologous tumor-reactive, rapidly expanded tumor infiltrating lymphocyte cultures”).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, genetics, immunology, cancer biology, and the creation of transgenic cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Palmer et al to comprise a step of introducing a genomic disruption in the CIS-1 gene of an expanded population of T cells obtained from a human subject with a reasonable expectation of success because those of ordinary skill in the art previously possessed the nucleotide sequence of the human CIS-1 gene, as well as the technological abilities to introduce genomic disruptions into the artisan’s gene of interest, including those genes present in primary human T cells, as successfully demonstrated by Schumann et al, the artisan being motivated to do so because Schumann et al taught that while there has been marked success in engineering T cells to recognize and kill tumor malignancies, additional genetic modifications appear necessary for tumor immunotherapy, whereby deletion of genes that encode immune checkpoints could prove useful for these efforts (Introduction, col. 1), and Palmer et al disclosed that inhibition or inactivation of the CIS-1 advantageously increases production of effector cytokines, increases T cell proliferation, persistence, survival, and cytolytic activity, decreases T cell apoptosis, and/or decreases tumor size in vivo [0099], the proof-of-principle being demonstrated using genomic disruption of the murine CIS-1 gene in murine T cells. Furthermore, the ordinary artisan would immediately recognize that genomic disruption of the CIS-1 gene would yield a permanent inactivation of the CISH protein expression in the administered T cells, as opposed to the transient inactivation using siRNA or RNAi achieved via temporarily inactivating expression of CIS-1 protein per the embodiments at the RNA level (Palmer et al, [0045]).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first genomic disruption in the CIS-1 gene, as disclosed by Palmer et al, with a second genomic disruption in the CIS-1 gene, e.g. in exon 2 or exon 3, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first genomic disruption in the CIS-1 gene with a second genomic disruption in the CIS-1 gene, e.g. in exon 2 or exon 3, because Palmer et al do not actually disclose the structural features of the CIS-1 knockout mutation, and thus the ordinary artisan would need to design the genomic disruption for themselves. Nevertheless, those of ordinary skill in the art were aware of the CIS-1 exon/intron gene structure and corresponding nucleotide sequence, and would have recognized that disruption of exon 2 and/or exon 3 are but two of the three known options of CIS-1 exons that may be disrupted, as successfully demonstrated by Yang et al deleting exons 2 and 3 to create a CIS-1 knockout mouse.
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable guide RNA options, including SEQ ID NO:77, with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” One of ordinary skill in the art would understand how to design nucleic acid molecules encoding guide RNA target sequences directed to the previously known CISH gene nucleotide sequences (GenBank NG_023194), the artisan merely using readily available online guide RNA tool resources, e.g. CHOPCHOP, with which to identify the finite potential options, taking mere seconds to perform such a search, whereby the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. The number of possible CISH gene guide RNA target sequences from which to choose is neither astronomical nor insurmountable, but rather clearly limited to finite list immediately visualized by the online tools (CHOPCHOP), and given the art-recognized gene organization of CISH (Jiang et al) and the art-recognized nucleotide sequence (GenBank NG_023194), it would be only routine experimentation to determine which guide RNAs achieve disruption of the CISH gene using the previously recognized successful CRISPR/Cas/guide RNA system technology. Targeting CISH exon 3, which encodes the largest region of CISH protein would be reasonably predicted and expected by the ordinary artisan to successfully disrupt, suppress and/or eliminate expression of the CISH protein.
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the method of Palmer et al to comprise a step of identifying a neoantigen expressed by a neoantigen-expressing cancer obtained from a human subject with a reasonable expectation of success because Morgan et al successfully demonstrated the ability to identify tumor neoantigens and develop chimeric antigen receptors directed to said neoantigens, the artisan being motivated to do so because Morgan et al taught that neoantigens expressed specifically in tumor cells are “an ideal target for immunotherapy”, and generating CAR-T cells directed to said tumor neoantigens, as they do not recognize wildtype antigens (nor any normal human cell tested).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the method of treating cancer in a human subject comprising T cell immunotherapy, as disclosed by Palmer et al, to further comprise a step of administering to said human subject a preparative regimen that comprises at least one immunosuppressant, as taught by Dudley et al, with a reasonable expectation of success because those of ordinary skill in the art previously recognized and successfully reduced to practice methods of treating cancer in a human subject comprising T cell immunotherapy that include a preparative regimen that comprises at least one immunosuppressant, such appearing to be a routinely practiced treatment protocol, as taught by Dudley et al.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 208, Palmer et al disclosed wherein said T cells are tumor infiltrating lymphocytes (TILs) [0084].
Morgan et al taught that adoptive cellular immunotherapy was commonly recognized to involve the use of tumor-infiltrating lymphocytes with high affinity to the tumor antigens (pg 1044, col. 1). 
Dudley et al taught the T cells are tumor-infiltrating lymphocytes (Abstract, “all patients received cell infusion with autologous tumor-reactive, rapidly expanded tumor infiltrating lymphocyte cultures”).
With respect to Claims 213 and 221, Palmer et al disclosed wherein said cancer is a gastrointestinal cancer, e.g. colon cancer, gastrointestinal cancer, or small intestine cancer [0106].
With respect to Claim 222, Schumann et al taught wherein said endonuclease comprises Cas9 (Abstract).
Montague et al taught the use of online CHOPCHOP tools for identifying target site guide RNAs using the CRISPR/Cas9 system. 
With respect to Claim 214, Schumann et al taught wherein said genomic disruption using CRISPR/Cas9 comprises the production of indels (insertions and/or deletions) in the target gene (pg 10439, col’s 1-2, joining statement, “give rise to indels at Cas9 cleavage site”).
With respect to Claim 223, Schumann et al taught wherein the polynucleotide encoding Cas9 further comprises one or more nuclear localization signals (pg 10438, col.1, “Cas9 carrying two nuclear localization signal sequences”).
With respect to Claim 227, Palmer et al disclosed wherein said administering at least a portion of said population of genetically engineered T cells to said subject comprises administering at least 1x10^6 genetically engineered T cells [0112].
Dudley et al taught administration of at least 1x10^10 T cells to a human subject (pg 4, Clinical Results). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
With respect to Claim 225, Palmer et al disclosed the tumor-bearing subject to be treated with IL-2 and CISH knockout T cells [0014]. 
Dudley et al taught wherein the method further comprises administering IL-2 to said human subject (Abstract).
With respect to Claims 211 and 215, Dudley et al taught the method comprises the step of administering to said human subject a preparative regiment that comprises at least one immunosuppressant, e.g. cyclophosphamide and fludarabine, wherein said preparative regimen comprises at least two immunosuppressants administered to said human subject simultaneously or sequentially (Abstract, “[O]n the day following the final dose of fludarabine, all patients received cell infusion with autologous tumor-reactive, rapidly expanded tumor infiltrating lymphocyte cultures”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the ChopChop tool is not a prior art reference. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.<
Montague et al is considered relevant prior art for having taught the existence of web-based tools for the ordinary artisan to design CRISPR/Cas9 target sites for their gene of interest, e.g. the CHOPCHOP tool. 
SEQ ID NO:77 is at the 5’ region of Exon 3 (GenBank NG_023194).
Jiang et al evidence that Exon 3 encodes the largest region of CISH protein (Figure 1B).
CHOPCHOP online tool evidences a target site that is 100% identical to instantly recited SEQ ID NO:77 (rank order #6). 

5. 	Claims 214 and 222-224 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmer et al (WO 12/078540; of record in IDS) in view of GenBank NG_023194.1 (November 8, 2014; of record), Schumann et al (PNAS 112:10437-10442, 2015; available online July 27, 2015; of record), Jiang et al (DNA Seq. 11:149-154, 2000; of record in IDS), Yang et al (Nature Immunology 14(7): 732-740, 2013; of record in IDS), Montague et al (Nucleic Acids Res. 42(Web Server issue): W401-407:.doi:10.1093/nar/gku410, May 26, 2014; abstract only; of record), ChopChop (http://chopchop.cbu.uib.no/results/1622817323432.4438/; last visited June 4, 2021; of record), Morgan et al (Human Gene Therapy 23: 1043-1053, 2012; of record), and Dudley et al (J. Clin. Oncol. 23(10):2346-2357, 2005; of record in IDS), as applied to Claims 207-208, 211, 213-215, 221-223, 225, and 227 above, and in further view of Zhang et al (U.S. 2014/0179770; of record).
Determining the scope and contents of the prior art.
Instant SEQ ID NO:68 is directed to a sgRNA comprising the target recognition site of SEQ ID NO:77. 
Neither Palmer et al, Schumann et al, Jiang et al, Yang et al, Montague et al, CHOPCHOP, Morgan et al, nor Dudley et al teach/disclose wherein the guide RNA comprises SEQ ID NO:68. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 224, Zhang et al is considered relevant prior art for having disclosed the backbone nucleotide sequence of the stereotypical sgRNA that is 100% identical to instant SEQ ID NO:68, but for the target recognition sequence, which necessarily varies per the artisan’s target gene of interest (single guide RNA SEQ ID NO:85; as illustrated in Figure 16A)

Instant SEQ ID NO:68 (SEQ ID NO:77 target)
GGGTTCCATTACGGCCAGCGGTTTTAGAGCTAGAAATAGCAAGTTAAAATAAGGCTAGTCCGTT
NNNNNNNNNNNNNNNNNNNNGTTTTAGAGCTAGAAATAGCAAGTTAAAATAAGGCTAGTCCGTTZhang SEQ ID NO:85

ATCAACTTGAAAAAGTGGCACCGAGTCGGTGCTTTT   
ATCAACTTGAAAAAGTGGCACCGAGTCGGTGCTTTT

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to use the art-recognized sgRNA backbone of Zhang et al that is 100% identical to instant SEQ ID NO:68, but for the artisan’s target recognition sequence of interest, with a reasonable expectation of success because Zhang et al successfully demonstrated the use of sgRNAs directed to the artisan’s target sites of interest, whereby the N sequences that direct the CRISPR guide RNA and Cas9 nuclease to the artisan’s target site are expected to be appended to the sgRNA backbone of SEQ ID NO:85 (backbone of instant SEQ ID NO:68). It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 222, Schumann et al taught wherein said endonuclease comprises Cas9 (Abstract).
Montague et al taught the use of online CHOPCHOP tools for identifying target site guide RNAs using the CRISPR?Cas9 system. 
Zhang et al disclosed wherein said endonuclease comprises Cas9 (e.g. Figure 1).
With respect to Claim 214, Schumann et al taught wherein said genomic disruption using CRISPR/Cas9 comprises the production of indels (insertions and/or deletions) in the target gene (pg 10439, col’s 1-2, joining statement, “give rise to indels at Cas9 cleavage site”).
Zhang et al disclosed wherein Cas9 naturally forms indels at the targeted locus (e.g. [0090]).
With respect to Claim 223, Schumann et al taught wherein the polynucleotide encoding Cas9 further comprises one or more nuclear localization signals (pg 10438, col.1, “Cas9 carrying two nuclear localization signal sequences”).
Zhang et al disclosed wherein the nucleotide sequence encoding Cas9 further comprises one or more nuclear localization signals (e.g. Figure 2B). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

6. 	Claims 211, 214-216, 222-223, and 227 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmer et al (WO 12/078540; of record in IDS) in view of GenBank NG_023194.1 (November 8, 2014; of record), Schumann et al (PNAS 112:10437-10442, 2015; available online July 27, 2015; of record), Jiang et al (DNA Seq. 11:149-154, 2000; of record in IDS), Yang et al (Nature Immunology 14(7): 732-740, 2013; of record in IDS), Montague et al (Nucleic Acids Res. 42(Web Server issue): W401-407:.doi:10.1093/nar/gku410, May 26, 2014; abstract only; of record), ChopChop (http://chopchop.cbu.uib.no/results/1622817323432.4438/; last visited June 4, 2021; of record), Morgan et al (Human Gene Therapy 23: 1043-1053, 2012; of record), Dudley et al (J. Clin. Oncol. 23(10):2346-2357, 2005; of record in IDS), and Zhang et al (U.S. 2014/0179770; of record), as applied to Claims 207-208, 211, 213-215, 221-225, and 227 above, and in further view of Duchateau et al (WO 14/191128; of record in IDS).
Determining the scope and contents of the prior art.
Neither Palmer et al, Schumann et al, Jiang et al, Yang et al, Montague et al, CHOPCHOP, Morgan et al, Dudley et al, nor Zhang et al teach/disclose wherein one or more immunosuppressant agents, e.g. fludaribine or cyclophosphamide, said immunosuppressant agent(s) being administered after administration of the therapeutic, genetically engineered T cells. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 216, Duchateau et al is considered relevant prior art for having disclosed methods of treating cancer in a [human] subject, the method comprising the step of genetically engineering T cells using the CRISPR/Cas system (Title), wherein the method comprises the step of administering one or more immunosuppressant agents, e.g. fludaribine or cyclophosphamide, said immunosuppressant agent(s) being administered before, simultaneously, or following administration of the therapeutic, genetically engineered T cells (pg 41, lines 6-12). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.”
Those of ordinary skill in the art immediately recognize that there is a finite number of identified, predictable, potential solutions by which immunosuppressant administration is combined with T cell administration, to wit, administered before, simultaneously, or following administration of the therapeutic, genetically engineered T cells (Duchateau et al. pg 41, lines 6-12), whereupon the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 222, Schumann et al taught wherein said endonuclease comprises Cas9 (Abstract).
Montague et al taught the use of online CHOPCHOP tools for identifying target site guide RNAs using the CRISPR/Cas9 system. 
Duchateau et al disclosed wherein said endonuclease comprises Cas9 (claim 3).
With respect to Claim 214, Schumann et al taught wherein said genomic disruption using CRISPR/Cas9 comprises the production of indels (insertions and/or deletions) in the target gene (pg 10439, col’s 1-2, joining statement, “give rise to indels at Cas9 cleavage site”).
Duchateau et al disclosed wherein Cas9 naturally forms indels at the targeted locus (pg 3, line 32).
With respect to Claim 223, Schumann et al taught wherein the polynucleotide encoding Cas9 further comprises one or more nuclear localization signals (pg 10438, col.1, “Cas9 carrying two nuclear localization signal sequences”).
Duchateau et al disclosed wherein the nucleotide sequence encoding Cas9 further comprises one or more nuclear localization signals (pg 20, lines 26-31; pg 49, lines 26-27). 
With respect to Claim 227, Palmer et al disclosed wherein said administering at least a portion of said population of genetically engineered T cells to said subject comprises administering at least 1x10^6 genetically engineered T cells [0112].
Dudley et al taught administration of at least 1x10^10 T cells to a human subject (pg 4, Clinical Results). 
Duchateau et al disclosed administration of at least 1x10^6 to 1x10^9 cells (pg 40, lines 25-26). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
With respect to Claims 211 and 215, Dudley et al taught the method comprises the step of administering to said human subject a preparative regiment that comprises at least one immunosuppressant, e.g. cyclophosphamide and fludarabine, wherein said preparative regimen comprises at least two immunosuppressants administered to said human subject simultaneously or sequentially (Abstract, “[O]n the day following the final dose of fludarabine, all patients received cell infusion with autologous tumor-reactive, rapidly expanded tumor infiltrating lymphocyte cultures”).
Duchateau et al disclosed wherein the method comprises the step of administering one or more immunosuppressant agents, e.g. fludaribine or cyclophosphamide, said immunosuppressant agent(s) being administered before, simultaneously, or following administration of the therapeutic, genetically engineered T cells (pg 41, lines 6-12). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 



7. 	Claims 208, 211, 213, 215, 217, 219, 221, 225, and 227 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Palmer et al (WO 12/078540; of record in IDS) in view of GenBank NG_023194.1 (November 8, 2014; of record), Schumann et al (PNAS 112:10437-10442, 2015; available online July 27, 2015; of record), Jiang et al (DNA Seq. 11:149-154, 2000; of record in IDS), Yang et al (Nature Immunology 14(7): 732-740, 2013; of record in IDS), Montague et al (Nucleic Acids Res. 42(Web Server issue): W401-407:.doi:10.1093/nar/gku410, May 26, 2014; abstract only; of record), ChopChop (http://chopchop.cbu.uib.no/results/1622817323432.4438/; last visited June 4, 2021; of record), Morgan et al (Human Gene Therapy 23: 1043-1053, 2012; of record), Dudley et al (J. Clin. Oncol. 23(10):2346-2357, 2005; of record in IDS), Zhang et al (U.S. 2014/0179770; of record), and Duchateau et al (WO 14/191128; of record in IDS), as applied to Claims 207-208, 211, 213-216, 221-225, and 227 above, and in further view of Tran et al (WO 16/053338; published April 7, 2016; effectively filed October 2, 2014; of record in IDS).
Determining the scope and contents of the prior art.
Neither Palmer et al, Schumann et al, Jiang et al, Yang et al, Montague et al, CHOPCHOP, Morgan et al, Dudley et al, Zhang et al, nor Duchateau et al teach/disclose wherein said neoantigen is a neoantigen of ERBB21P.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 219, Tran et al is considered relevant prior art for having disclosed T cell receptors having specificity for tumor antigens, including ERBB2IP [0083, 89], and the use of said TCRs in autologous T infiltrating lymphocytes obtained from a human patient [0039] in methods of treating cancer [0029], e.g. gastrointestinal or colon cancer [0076]. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first tumor antigen with a second tumor antigen, e.g. ERBB2IP, in a method of treating cancer with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute a first tumor antigen with a second tumor antigen, e.g. ERBB2IP, in a method of treating cancer because Tran et al disclosed identifying T cell receptors that specifically recognize the ERBB2IP tumor antigen and using said TCRs in engineered T cells in methods of treating cancer in a subject. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 208, Palmer et al disclosed wherein said T cells are tumor infiltrating lymphocytes (TILs) [0084].
Morgan et al taught that adoptive cellular immunotherapy was commonly recognized to involve the use of tumor-infiltrating lymphocytes with high affinity to the tumor antigens (pg 1044, col. 1). 
Dudley et al taught the T cells are tumor-infiltrating lymphocytes (Abstract, “all patients received cell infusion with autologous tumor-reactive, rapidly expanded tumor infiltrating lymphocyte cultures”).
Tran et al disclosed culturing autologous T infiltrating lymphocytes obtained from a human patient [0039]. 
With respect to Claims 213 and 221, Palmer et al disclosed wherein said cancer is a gastrointestinal cancer, e.g. colon cancer, gastrointestinal cancer, or small intestine cancer [0106].
Tran et al disclosed the method may be used to treat gastrointestinal or colon cancer [0076].
With respect to Claim 227, Palmer et al disclosed wherein said administering at least a portion of said population of genetically engineered T cells to said subject comprises administering at least 1x10^6 genetically engineered T cells [0112].
Dudley et al taught administration of at least 1x10^10 T cells to a human subject (pg 4, Clinical Results). 
Duchateau et al disclosed administration of at least 1x10^6 to 1x10^9 cells (pg 40, lines 25-26). 
Tran et al disclosed the T cells may be administered in an amount of at least 1x10^6 (one million) to 1x10^11 (100 billion) cells [0073]. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
With respect to Claim 225, Palmer et al disclosed the tumor-bearing subject to be treated with IL-2 and CISH knockout T cells [0014]. 
Dudley et al taught wherein the method further comprises administering IL-2 to said human subject (Abstract).
Tran et al disclosed wherein the method further comprises administering IL-2 to said human subject [0082].
With respect to Claims 211 and 215-216, Dudley et al taught the method comprises the step of administering to said human subject a preparative regiment that comprises at least one immunosuppressant, e.g. cyclophosphamide and fludarabine, wherein said preparative regimen comprises at least two immunosuppressants administered to said human subject simultaneously or sequentially (Abstract, “[O]n the day following the final dose of fludarabine, all patients received cell infusion with autologous tumor-reactive, rapidly expanded tumor infiltrating lymphocyte cultures”).
Duchateau et al disclosed wherein the method comprises the step of administering one or more immunosuppressant agents, e.g. fludaribine or cyclophosphamide, said immunosuppressant agent(s) being administered before, simultaneously, or following administration of the therapeutic, genetically engineered T cells (pg 41, lines 6-12). 
Tran et al disclosed wherein the method comprises administration of cyclophosphamide and fludaribine, e.g. prior to administration of the therapeutic T cells [0082]. 
With respect to Claim 217, Tran et al disclosed the antigen-binding protein of the TCR that recognizes the tumor antigen can be identified using 5’ RACE [0054]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 





Citation of Relevant Prior Art
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Huntington et al (U.S. 2018/0298101 filed December 16, 2016; priority to AU filed December 16, 2015; of record in IDS) is considered relevant prior art for having disclosed inactivation of CISH gene in immune cells, e.g. natural killer cells, for adoptive immunotherapy [0174], using the CRISPR/Cas system to delete one or more exons, whereby “the Cas9-CRISPR system is very efficient and routinely used for targeted disruption of genes” [0175]. 

Conclusion
9. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631